ORDER

PER CURIAM.
Christopher R. Gummere and Koreen L. Gummere (collectively “Plaintiffs”) appeal the trial court’s judgment sustaining a motion for contempt and/or sanctions filed by Steven D. Gray, Delores Gray, Lagrasso Trust, Mary Weindel, Rivercity Realty, Inc., Patricia Blazevich and Davis Properties West, Inc. d/b/a Re/Max Properties West and dismissing Plaintiffs’ third amended petition with prejudice. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).